DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1 and 8.
Amended: 1-2, 7-9 and 14.
Pending: 1-14. 
Response to Arguments
Applicant’s arguments, see page(s) 6-10, filed 06/27/2022, with respect to claim(s) 1-5 and 8-10 have been fully considered and are persuasive.  The rejection of claim(s) 1-5 and 8-10 has been withdrawn.
Allowable Subject Matter
Claim(s) 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are ROBERTS and SEZNAYOV.
ROBERTS disclose methods, systems, and apparatuses related to a memory fault map for an accelerated neural network. An artificial neural network can be accelerated by operating memory outside of the memory's baseline operating parameters. Doing so, however, often increases the amount of faulty data locations in the memory. Through creation and use of the disclosed fault map, however, artificial neural networks can be trained more quickly and using less bandwidth, which reduces the neural networks' sensitivity to these additional faulty data locations. Hardening a neural network to these memory faults allows the neural network to operate effectively even when using memory outside of that memory's baseline operating parameters.
SEZNAYOV disclose novel and useful system and methods of several functional safety mechanisms for use in an artificial neural network (ANN) processor. The mechanisms can be deployed individually or in combination to provide a desired level of safety in neural networks. Multiple strategies are applied involving redundancy by design, redundancy through spatial mapping as well as self-tuning procedures that modify static (weights) and monitor dynamic (activations) behavior. The various mechanisms of the present invention address ANN system level safety in situ, as a system level strategy that is tightly coupled with the processor architecture. The NN processor incorporates several functional safety concepts which reduce its risk of failure that occurs during operation from going unnoticed. The mechanisms function to detect and promptly flag and report the occurrence of an error with some mechanisms capable of correction as well. The safety mechanisms cover data stream fault detection, software defined redundant allocation, cluster interlayer safety, cluster intralayer safety, layer control unit (LCU) instruction addressing, weights storage safety, and neural network intermediate results storage safety.
 
Re: Independent Claim 1 (and dependent claim(s) 2-7), there is no teaching or suggestion in the prior art of record to provide:
at least one value on at least one first bit in the new sequence data is equal to at least one value on at least one second bit in a same new sequence data, at least one value on at least one third bit in another new sequence data of another channel of a neural network, or zero.

Re: Independent Claim 8 (and dependent claim(s) 9-14), there is no teaching or suggestion in the prior art of record to provide:
at least one value on at least one first bit in the new sequence data is equal to at least one value on at least one second bit in a same new sequence data, at least one value on at least one third bit in another new sequence data of another channel of a neural network, or zero.
 
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov